FILED
                               NOT FOR PUBLICATION                          SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JULIO ROBERTO ASCORRA-                             No. 09-73665
SARMIENTO; et al.,
                                                   Agency Nos. A070-957-555
               Petitioners,                                    A070-957-556
                                                               A070-957-559
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Julio Roberto Ascorra-Sarmiento, Betty Ascorra, and their son, natives and

citizens of Peru, petition pro se for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen deportation proceedings conducted in absentia. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen for failure to show lack of notice where the notice of hearing was sent by

certified mail to their last known address. See 8 U.S.C. § 1252b(a)(2)(A), (c)(1)

(repealed); see also Arrieta v. INS, 117 F.3d 429, 431 (9th Cir. 1997) (per curiam)

(“[N]otice by certified mail sent to an alien’s last known address can be sufficient

under the Act, even if no one signed for it”).

      The agency also did not abuse its discretion in denying petitioners’ motion

to reopen as untimely where it was filed nearly eleven years after their order of

removal, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1) (an alien seeking to reopen and

rescind an in absentia deportation order based on exceptional circumstances must

file the motion within 180 days), and petitioners failed to establish that they

qualified for equitable tolling of the filing deadline, see Avagyan, 646 F.3d at

678-80 (equitable tolling is available to a petitioner who establishes that he

suffered from deception, fraud or error, and exercised due diligence in discovering

such circumstances).


                                           2                                       09-73665
      Petitioners’ remaining contentions are unavailing.

      We deny petitioners’ February 14, 2012, motion to remand to the agency to

present additional evidence. See 8 U.S.C. § 1252(a)(1); Altawil v. INS, 179 F.3d
791, 792-93 (9th Cir. 1999) (order).

      PETITION FOR REVIEW DENIED.




                                         3                                  09-73665